Motion Granted; Case Reinstated; Order filed May 16, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00690-CV
                                   ____________

                KEEBLE LOVALL & LIZ YOUNG, Appellant

                                        V.

   U.S. BANK NATIONAL ASSOCIATION, NOT IN IT'S INDIVIDUAL
       CAPACITY BUT SOLEY AS TRUSTEE FOR THE RMAC TRUST,
                     SERIES 2016-CTT, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-061841

                                       ORDER

      Appellant filed a petition for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas. When this court received
notice of appellant’s bankruptcy filing on August 23, 2018, we stayed all
proceedings in the appeal. See Tex. R. App. P. 8.2.

      On April 30, 3019, appellee filed a motion to reinstate the appeal pursuant to
Texas Rule of Appellate Procedure 8.3(a).

      The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.
      Appellant’s brief is due to be filed with the clerk of this court on or before
June 17, 2019.



                                      PER CURIAM



Panel consists of Justices Wise, Jewell, and Hassan.